Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2 and 3, the subject matter is not clear and appears to set forth a composition which is either being radiated at present or a composition that is intended to be used (in the future) for radiation to occur.  In light of the specification, it is the opinion of the examiner that the crux of the invention is directed to a transmissive cover consisting of a composition prepared from a mixture comprising 70 to 90wt% of Polybutylene Terephthalate (PBT) and 10 to 30 wt% of Polycarbonate (PC) and an additive comprising at least reinforcing filler.  However, such is not set forth clearly in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20170190884 in view of  USP 9957388 ; Japanese Patent Publication No. 53-12537; or  US Pub 20090326110; further in view of US Pub 20110092616   and USP 11098190 see discussion below.
Applicants’ invention as set forth in the specification only is clearly understood. However, the claims as written are drawn to a general composition mixture with a filler with an intended future use. As such, the Examiner has interpreted the claim to read a composition comprising polybutylene terephthalate and polycarbonate and a reinforcing filler. A composition with this general description is well known in the art as set forth below.

With regard to claim 1, directed to 
a composition for a radar transmissive cover for a vehicle, as the composition forming the radar transmissive cover for the vehicle through which a radar beam radiated from a radar is transmitted,
US Pub 20170190884, the abstract discloses a resin composition for a radar cover that does not interfere with the transmission of signals from a radar while protecting the radar from the surroundings, a radar cover obtained from the resin composition, and a radar system. See also paragraphs [0002], [0003] and [0004] for vehicle use. 
wherein a main material in which 70 to 90wt% of Polybutylene Terephthalate (PBT) 
In paragraph [0027] of US Pub 20170190884 the polymer resin used in the resin composition may be, for example, a thermosetting resin, a thermoplastic resin or a photocurable resin. Note specifically in paragraph [0031] discloses that the polyester resins refer to homopolyesters or copolyesters as polycondensates of dicarboxylic acid component and diol component skeletons. Representative examples of the homopolyesters include polyethylene terephthalate, polypropylene terephthalate and polybutylene terephthalate…etc. 
and 10 to 30wt% of Polycarbonate (PC) are mixed; and
Note paragraph [0029] of  US Pub 20170190884 on page 2 discloses that the thermoplastic resin is not limited and may be any of those known in the art. According to one embodiment, the thermoplastic resin may be selected from the group consisting of: polycarbonate resins; …aromatic polyester resins; ….polyester carbonate resins; and mixtures thereof. Specific kinds of these resins are well known in the art and may be appropriately selected by those skilled in the art. 
an additive comprising at least reinforcing filler is mixed.
US Pub 20170190884  the resin composition of the present invention may further include at least one additive selected from the group consisting of antibacterial agents,…. fillers,… stabilizers…pigments, and flame proofing agents. The additive may be used in an amount of 0.1 to 5 parts by weight, for example, 0.1 to 3 parts by weight, based on 100 parts by weight of the polymer resin.
Thus, the primary reference of US Pub 20170190884 discloses the same invention as that which is claimed by applicants, as currently written except, for the specific selection of the use of PBT and PC together and the specific range of percentages of each of the PBT and PC . 
First, applicants have not demonstrated any unique or synergistic effect of the use of PBT and PC that would have increased the radar transmittance or other characteristics that would not have already been known or obvious to those of ordinary art or that distinguishes the mixture from the other combinations as disclosed in the reference. Since the prior art reference clearly states, “and mixtures thereof” and further emphasis that “[s]pecific kinds of these resins are well known in the art and may be appropriately selected by those skilled in the art.” is inclusive of any known compatibility and beneficial characteristics in selecting two or more resins to be used together. 
 For example USP 9957388 discloses that the “co-continuous structure between the polybutylene terephthalate resin and polycarbonate resin forms a core portion of the structure and impact resistance is improved and also exhibits an excellent flame retardancy, heat aging resistance, lightfastness, and moist heat resistance and excellent moldability which can be used in automobiles. As another example, note paragraph [0003] of US Pub 20090326110 which discloses that “[i]n general, the n order to improve a chemical resistance thereof. Paragraph [0043] of this reference discloses the use of the resin in automobile molded parts. 
Consequently,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to select PBT and PC to use together for the resin composition from those listed in US Pub 20170190884 because of their compatibility characteristics that are well-known in the art. One would have been motivated to employ particular combination of PBT and PC together, since, the two resins are known to be usable together to improve a wide range of improved characteristics rather than when used separately. Moreover, generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). 
 Secondly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 2, 
wherein the main material has 2.5 to 7.5 parts by weight of Linear Low Density Polyethylene (LLDPE) further mixed with respect to 100 parts by weight of the total amount of the Polybutylene Terephthalate (PBT) and the Polycarbonate (PC).
The reference US Pub 20170190884 does not disclose the use of 2.5 to 7.5 parts by weight of Linear Low Density Polyethylene (LLDPE). However, since the reference discloses the use of the same resin composition as a cover for the radar tube, it would be reasonable to conclude that such parameters would fall within those as claimed since both the reference and the claimed invention seek to “not interfere with the transmission of signals from a radar while protecting the radar from the surroundings.”
Consequently,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).

With regard to claims 3, 4 and 5 
wherein a phosphorous-based stabilizer is further mixed in the additive;
or wherein the main material has 70 to 80wt% of Polybutylene Terephthalate (PBT) and 20 to 30wt% of Polycarbonate (PC) mixed, and wherein the phosphorous-based stabilizer has 0.2 to 0.5 parts by weight mixed with respect to 100 parts by weight of the main material;
or wherein the phosphorous-based stabilizer is organo-phosphite or Sodium Phosphate.
In paragraph [0038] of US Pub 20170190884 the resin composition may further include at least one additive selected from the group consisting of antibacterial agents,…. fillers,… stabilizers…..pigments, and flame proofing agents. 
 Applicants should note that, although the reference does not state which stabilizer may be used, a skilled artisan would have been aware and familiar with common stabilizers useable with polybutylene terephthalate and polycarbonate resins including the commonly used phosphorous –based stabilizers such as organo phosphite and sodium phosphate. 
Since applicants have not disclosed that the commonly known and commonly used phosphorous-based stabilizer adds an unpredicted result to the final composition. As such, it would have been obvious for one having ordinary skill in the art at the time the invention was made to employ the same phosphorus-based stabilizer as an additive to the mixture since, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 6,
 wherein the reinforcing filler is a glass fiber (GF), and
wherein the glass fiber has 10 to 20 parts by weight mixed with respect to 100 parts by weight of the main material.
In view of the discussion above regarding references ….., the primary reference of US Pub 20170190884 does not teach the specific filler may be glass fiber. 
However, multiple examples of the use of glass fibers in polybutylene terephthalate and polycarbonate resins are known to those of ordinary skill in the art.  As one example, USP 9957388, as discussed above, further discloses a polybutylene terephthalate resin composition may be formed into a molded article. The polybutylene terephthalate resin composition contains a polybutylene terephthalate resin (A) and a polycarbonate resin (B), and contains 50 to 80 mass parts (A) and 20 to 50 mass parts a glass fiber, carbon fiber, basalt fiber, wollastonite, potassium titanate fiber, and so forth, is preferred…... Among the preceding, the use of a glass fiber is preferred based on a consideration of the mechanical strength, rigidity, and heat resistance. 
As yet another example,  US Pub 20110092616  paragraph [0034] discloses the use of a glass fiber in a polybutylene terephthalate and polycarbonate resin composition, as a reinforcing filler, in order to improve the characteristic of interface between the fibrous filler and the resin matrix, a fibrous filler surface-treated by using an organic treatment agent such as amino-silane compound and epoxy compound is specifically preferred, and a glass fiber containing 1% by weight or more of organic treatment agent, expressed by the loss on heating, is specifically preferred. 
Thus, the primary reference US Pub 20170190884 further  in view of US Pub 20110092616, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular glass fiber since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 7, 
wherein the glass fiber is 60 to 400 pm in the long axis length.
In view of the discussion in claim 6, note USP 11098190 discloses in paragraph (88), [i]n cases where the inorganic filler is fibrous, the average fiber diameter, average fiber length and cross-sectional shape of the fibers are not particularly limited, but the average fiber diameter is preferably selected within the range of, for example, 1 to 100 .mu.m, and the average fiber length is preferably selected within the range of, for example, 0.1 to 20 mm. …In addition, in cases where the fiber cross-sectional shape is flat, such as oval, elliptical, or cocoon shape, the flatness (the long  axis/short axis ratio) is preferably 1.4 to 10, more preferably 2 to 6, and further preferably 2.5 to 5. Using glass fibers having this type of heteromorphic cross-sectional shape is preferred because warping of a molded article and dimensional stability such as shrinkage anisotropy can easily be improved.
Thus, the primary reference US Pub 20170190884 further  in view of USP 11098190, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular long axis length since  the values disclosed in the secondary reference overlap those as claimed and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular parameters as known in the art, since, the secondary reference applied to similar resin molds discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).  
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.